C. Carrignano was convicted in the county court of Latimer county of the offense of unlawfully having possession of certain intoxicating liquors with the intent to dispose of same by sale, barter, et cetera, in violation of the laws of this state.
The proof in behalf of the state shows that a search was made of his premises in the town of Wilburton on the 26th day of June, 1916, and two cases containing 24 quarts of whisky, and a barrel containing 72 quarts of beer were found stored in a warehouse on his premises connected with his storeroom. It was also proven that the defendant had paid the special tax required of retail liquor dealers by the United States government on March 27, 1916, covering a period from July 1, 1915, to June 30, 1916. On cross-examination the defendant admitted he had been convicted of violating the prohibitory liquor laws of this state on four previous occasions. The jury assessed his punishment at a fine of $75 and confinement in the county jail for a period of 30 days.
The defense interposed by defendant was not believed by the jury, and, as the state's evidence is sufficient to sustain the conviction, any controverted question of fact, therefore, was settled by the jury's verdict.
We have carefully examined the record and the assignments of error presented in the brief of counsel for plaintiff in error. No new questions are raised, and nothing that would in any way tend to prejudice the substantial rights of plaintiff in error is presented for our consideration.
It is the opinion of the court that the judgment of conviction should be affirmed; and it is so ordered.